PER CURIAM:
Elliott Haines, III, appeals the district court’s order granting Defendant’s motion for summary judgment on Haines’ retaliation-based hostile work environment claim under the Rehabilitation Act of 1973, and his gender discrimination claim under Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Haines v. Donahoe, No. 1:10-cv-00293-ELH, 2012 WL 3595965 (D.Md. filed Aug. 20, 2012; entered Aug. 21, 2012). We further deny Haines’ motion for appointment of counsel and deny as moot his motion to place this appeal in abeyance for the Supreme Court’s decision in Vance v. Ball State Univ., — U.S.—, 133 S.Ct. 2434, 186 L.Ed.2d 565 (2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.